Citation Nr: 1640512	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-44 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective January 14, 2009.

The Veteran testified at an April 2013 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This appeal was previously remanded by the Board in November 2013. There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but the evidence did not more nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the claims for initial compensable ratings arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating or effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314 -15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, lay statements, and the Veteran's statements.

The Veteran was afforded VA examinations in the July 2009 and December 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2009 and December 2013 VA examination reports were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiner addressed the functional impact of the Veteran's PTSD upon ordinary conditions of daily life and work.  As a result, the Board finds the VA examinations to be adequate for the purpose of rating the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

It is possible for a Veteran to have overlapping disabilities which are attributable to distinct diseases or injuries.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  
38 C.F.R. § 4.14 (2015).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for PTSD - Analysis

The Veteran is in receipt of a 30 percent initial rating for PTSD, effective January 14, 2009.  PTSD is rated under 38 C.F.R. § 4.130 (2015), Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2011; therefore, the claim is governed by DSM IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. 

A December 2007 VA psychology treatment note indicated that the Veteran reported problems with waxing and waning symptoms of depression and anxiety related to her PTSD.  She reported current difficulties with depressed mood, insomnia, night sweats, migraines, emotional numbness, and avoidance of cues associated with past memories related to her PTSD.  The Veteran reported drinking excessively while in the military, but quit soon after leaving service.  She indicated that she had a close relationship with her young son and biological parents, but reported difficulty being close to others.  Her mood was described as mildly anxious and dysthymic, with congruent affect. 

A March 2008 VA treatment note indicated that the Veteran reported difficulties with anxiety, agitation, hypervigilance, and nightmares.  Her mood was anxious with congruent affect.

An April 2009 VA treatment note indicated that the Veteran was having increased insomnia and nightmares related to her PTSD.  Her mood was dysthymic with tearful affect at times, and her thought processes were tangential.  Mild difficulties in attention were noted.

The Veteran was afforded a VA PTSD examination in July 2009.  The VA examiner noted that the Veteran had recently received her bachelor's degree.  The Veteran was clean and neatly groomed, with spontaneous speech, an appropriate affect, and cooperative attitude toward the examiner.  Her mood was anxious and attention intact.  She was oriented to person, time and place.  Her thought process was described as "circumstantiality." The VA examiner noted that she had no delusions or hallucinations, did not experience panic attacks, was able to interpret proverbs appropriately, her thought content was unremarkable, and she understood the outcome of her behavior.  The Veteran reported experiencing sleep impairment.  Her memory was deemed to be normal.  She displayed efforts to avoid stimuli associated with the trauma and a feeling of detachment or estrangement from others.  She described having difficulty concentrating.  The Veteran reported having intrusive memories and nightmares more than once a week.  She reported having one flashback recently, and daily avoidance behaviors.  Hyperarousal symptoms occurred nightly for sleep impairment, and she had some difficulty concentrating when anxious.  The VA examiner noted that the Veteran displayed symptoms of distrust and emotion lability due to her PTSD.  The VA examiner opined that the Veteran's PTSD symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  She specifically cited that the Veteran reported acting emotionally or with inappropriate anger when stressed.  She also reported distrusting others, particularly men.

In the November 2009 Notice of Disagreement, the Veteran stated that she experienced nightly nightmares and would often wake up soaked in her urine from the nightmares.  She reported that she was on medication to control her depression.

In a December 2009 statement, a friend who served with the Veteran indicated that the Veteran was usually depressed and had trouble keeping friends.  She also had trouble sleeping and had nightmares.  Her friend described the Veteran as a "shopaholic," and indicated that this was a coping mechanism related to her PTSD.

A November 2010 VA treatment note indicated that the Veteran's depression was stable.  She reported having nightmares, hypervigilance, and some anxiety.  The treating physician indicated that the Veteran's speech was fast and pressured, and her thought processes were mildly tangential.  Her mood was described as euthymic, with a bright affect.

An August 2012 VA treatment note indicated that the Veteran had never attempted suicide, but she reported having some thoughts of suicide during some very stressful times in the past, with increased frequency after her mother's death about three years prior.  The Veteran reported getting married within the previous year and being employed full time.  She indicated that she had nightmares four to five nights per week and an increase in anxiety.  The treating physician indicated that the Veteran was highly emotional about collateral events and unusually sensitive to situations.  A GAF score of 58-62 was assigned.

During the April 2013 Travel Board hearing, the Veteran described her symptoms of depression.  She stated that she was unable to maintain a relationship with her son.

A February 2013 VA treatment note indicated that the Veteran was having difficulties with recalling names at times, being forgetful, and at times losing her train of thought.  A neurocognitive screening was administered and the results were within normal limits.

The Veteran was afforded a VA examination in December 2013.  The VA examiner described her as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.   The Veteran was working on her Master's degree.  She was married, and estranged from her son.  She stated that she had one friend.  The VA examiner indicated that the Veteran had PTSD symptoms of anxiety, chronic sleep impairment, and disturbances of motivational and mood.  She reported experiencing nightmares four days per week, and sleeping an average of five hours per night.  The VA examiner stated that the Veteran displayed borderline personality traits, including frantic efforts to avoid real or imagined abandonment, a pattern of unstable and intense interpersonal relationships characterized by alternating between extremes of idealization and devaluation, impulsivity, and affective instability due to a marked reactivity of mood.  All of these borderline personality traits were attributed to the PTSD.

A March 2015 VA treatment note indicated that the Veteran reported experiencing pervasive sadness and tearfulness on a daily basis.  She also reported having difficulty with avoidance of anxiety-producing situations, particularly any situation in which someone may approach her unexpectedly.

A July 2015 VA treatment noted indicated that the Veteran displayed a restricted range of affect.  She reported having difficulty maintaining relationships with her son and husband.

As an initial matter, the Board notes that personality disorders are not diseases for VA compensation purposes - i.e., they are not a disability for which service connection may be granted. 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992) (stating that the "[r]egulatory authority provides that personality disorders will not be considered as disabilities"). However, "disability resulting from a mental disorder that is superimposed upon ... a personality disorders may be service-connected." 38 C.F.R. § 4.127 (2014).  The December 2013 VA examiner diagnosed the Veteran with a personality disorder and opined that the listed symptoms of the personality disorder are attributable to the Veteran's service-connected PTSD.  Therefore, the symptoms of the personality disorder described in the December 2013 VA examination report will be considered a part of the service-connected PTSD for rating purposes.  See 38 C.F.R. § 3.310(a).

After a review of all the evidence, lay and medical, the Board finds that for the entire period on appeal, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence indicates that the Veteran has been gainfully employed and going to school throughout the period on appeal.  The VA treatment records and July 2009 and December 2013 VA examination reports indicated that the Veteran's PTSD was characterized by symptoms of chronic sleep impairment, anxiety, suspiciousness, and mild memory impairment.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for an initial rating of 30 percent, and no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

In this case, the criteria for a disability rating of 50 percent have not been met or more nearly approximated at any time during the period on appeal.  The evidence during the appeal period does not show that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  During the appeal period, she received her bachelor's degree.  The July 2009 VA examiner opined that the Veteran's PTSD symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  While the December 2009 statement from the Veteran's friend indicated that the Veteran had trouble keeping friends, the Board notes that the statement came from the Veteran's friend, indicating that she had maintained some social relationships.  While the Veteran reported in February 2013 that she was having memory problems, neurocognitive screening was administered and the results were within normal limits.  The December 2013 VA examiner described the Veteran's occupational and social impairment as mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, and noted that the Veteran was working on her Master's degree.  While the Veteran reported being estranged from her son, she was married.  Both the December 2013 VA examiner and a March 2015 VA treatment note indicated that the Veteran had disturbances of motivation and mood.  While the Veteran manifested some of the symptoms applicable to a 50 percent rating, the Board finds that the record does not reflect occupation and social impairment with reduced reliability and productivity such that a 50 percent disability rating would be appropriate.  

In this case, the criteria for a disability rating of 70 percent have not been met or more nearly approximated at any time during the period on appeal.  The evidence during the appeal period does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas. The evidence shows no symptoms of obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Although the evidence indicates that the Veteran struggled with impulsivity, occasional suicidal thoughts, and her interpersonal relationships, the record does not reflect occupational and social impairment in most areas such that a 70 percent disability rating would be appropriate

The criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence shows no symptoms of persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name.  The record does not at any point reflect both total occupational and social impairment. As discussed above, the Veteran has maintained steady employment throughout the period on appeal, obtained bachelors and master's degrees, and maintained her marriage.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 30 percent for PTSD throughout the period on appeal.

In short, the Board does not find evidence that the rating assigned for the PTSD should be higher than 30 percent at any time during the period on appeal.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent for PTSD.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If her disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 9411 are very broad and contemplated the Veteran's symptoms of anxiety, occupational and social impairment, constricted affect, nightmares, impulsivity, disturbances of motivation and mood, hypervigilance, and chronic sleep impairment.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current PTSD.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). However, in this case, neither the evidence nor the Veteran suggests unemployability due to her service-connected disabilities. Therefore, entitlement to a TDIU is not considered part of the present appeal.





ORDER

For the entire rating period on appeal, entitlement to an initial rating in excess of 30 percent for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


